DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
Status of Application, Amendments and/or Claims
Applicant’s arguments,  filed 19 May 2022, have been entered in full.  Claims 1, 2, 6, 9-11 are under examination.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Artymiuk et al. (ASTERION LIMITED WO 2010/020766; published 2/25/10), in view of Greenberg et al. (US 5,747,292; published 5/5/98), Liang et al. (US 2015/0368360; published 12/24/15; priority date 2/6/13) and Sivakumar et al. (US 2005/0095223; published 5/5/05).	
	The basis for this rejection is set forth at pages 3-9 of the previous Office Action (19 January 2022).
	Artymiuk et al. teach a fusion protein comprising interleukin-2 (IL2) and interleukin-2 receptor beta (IL2RB), nucleic acid encoding said fusion protein and recombinant methods of expressing the fusion protein (pages 2-3, 6-7 and page 18)(applies to claims 1 and 9). Artymiuk et al. teach that IL-2 is linked to IL-2RB by a linker (page 3)(applies to claim 1). Artymiuk et al. teach wherein IL-2 is fused to the N-terminus of IL-2RB via a linker (page 1/38, Table 1)(applies to claim 1). Artymiuk et al. teach an amino acid sequence of human IL-2 that is 100% identical to instant SEQ ID NO:34 (page 20, Figure 8 and page 1/38, Table 1; sequence search result of record) (applies to claim 2). Artymiuk et al. teach the amino acid sequence of human IL-2RB (page 20, Figure 10 and page 1/38, Table 1). Artymiuk et al. teach vectors comprising promoters (page 6- 7)(applies to claim 10).
In summary, Artymiuk et al. teach a fusion protein comprising IL-2 fused to the N- terminus of IL-2RB with an intervening linker. Artymiuk et al. do not teach wherein the IL2-linker-IL2RB fusion protein further comprises a cytoplasmic domain of interleukin-21 receptor (IL21R) at the C-terminus of IL2RB. Artymiuk et al. do not teach the amino acid sequence of IL21R.
Greenberg et al. teach the introduction of genetic material encoding chimeric cytokine receptors into lymphocytes to reduce the dependency of the activated lymphocytes on T helper cells and/or growth factors supplied by T helper cells (abstract; column 1, lines 20-25). Greenberg et al. teach a chimeric construct wherein the extracellular domain of IL-2RB is fused to the cytoplasmic domain of EPO receptor (column 3, lines 64-column 4, line 2). Greenberg et al. teach another chimeric construct wherein the extracellular domain of the GM-CSF receptor is fused to the cytoplasmic domain of IL-2RB and wherein the c-Kit receptor (extracellular) is fused to the cytoplasmic domain of IL-2RB (Figure 1; Figure 2; column 9, lines 5-61; column 14, line 65-column 15, line 41 and column 18, lines 41-63). Greenberg et al. teach a recombinant polynucleotide comprising a region encoding a first peptide chain, wherein the first peptide chain comprises an extracellular domain derived from cytokine receptor A-R that binds cytokine A, joined, via a transmembrane domain, to a cytoplasmic domain derived from cytokine receptor B-R that binds cytokine B (column 4, lines 5-60 and column 5, lines 24- 30)(applies to claim 5).
Liang et al. teach modified T lymphocytes comprising chimeric receptors. Liang et al. teach chimeric receptors comprising IL-21R (abstract and paras 0008, 0017, 0024, 0031, 0050 and 0065)(applies to claim 5).
Sivakumar et al. teach T cells are central to an immune response and produce many cytokines. Sivakumar et al. teach cytokines produced by the T cell have been classified as type 1 and type 2. Type 1 cytokines include IL-2 and IL-21 (paras 0002, 0038 and 0039). Sivakumar et al. teach the sequence of IL-21R that is 100% identical to instant SEQ ID NO:36 (para 0038). Sequence search results of record (applies to claim 6). Sivakumar et al. teach that the receptor for IL-21 is expressed on cells that mediate anti- cancer, anti-viral and immune responses. Sivakumar et al. teach that the receptor for IL- 21 mediates anti-cancer activity. Sivakumar et al. teach that IL-21 affects proliferation and/or differential of T cells and B cell in vivo (paras 0053, 0092 and 0117).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify an IL2-linker-IL2RB fusion protein as taught by Artymiuk, by further fusing a cytoplasmic domain of another cytokine receptor at the C-terminus of IL2RB as taught by Greenberg et al., wherein the cytokine receptor is IL21R comprising amino acid residues 254-538 of SEQ ID NO:36, as taught by Liang et al. and Sivakumar et al. One of ordinary skill in the art before the effective filing date, would have been motivated to modify the composition and expect success for the following reason.
Natural killer cells, expressing particular proteins/receptor constructs, can be employed in anti-tumor activity/cancer immunotherapy. Sivakumar et al. teach T cells are central to an immune response and produce many cytokines. Sivakumar et al. teach that the receptor for IL21 mediates anti-cancer activity. Based on the chimeric receptor teachings of Artymiuk, Greenberg and Liang, it would be obvious to fuse the cytoplasmic domain of IL21, which mediates anti-cancer activity, to the C-terminus of the IL2-linker- IL2RB fusion protein. 

APPLICANT’S ARGUMENTS POINT ONE
Applicant disagrees with the instant rejection. Applicant states that the combination of the cited references would not produce the claimed fusion protein.
Applicant argues that Artymiuk provides an IL2-link-IL2RB construct in Table 1 that includes IL2 fused to the extracellular domain of IL2RB without the intracellular domain of IL2RB. Applicant cites Figure 5B and Figure 6B of Artymiuk. Applicant argues that Greenberg provides a chimeric receptor that includes an extracellular domain of one cytokine receptor fused to a cytoplasmic domain of another cytokine receptor.
	Applicant argues that the combination of Artymiuk’s IL2-link-IL2B construct with Greenberg’s chimeric receptor would produce IL-2 fused to two different extracellular receptor domains and one intracellular receptor domain (i.e., IL2-IL2RB(extracellular)-ReceptorA-R(extracellular)-ReceptorB-R(intracellular). Applicant argues that by contrast, the claimed fusion protein includes IL-2 fused to both the extracellular and intracellular domains of IL2RB and the intracellular domain of IL21R (i.e., IL2-ILRB (extracellular-intracellular)-IL2 1R (intracellular).
	Applicant argues that even if Artymiuk’s fusion protein included both the extracellular and intracellular domains of IL2RB, the combination of Artymiuk and Greenberg would not produce the claimed fusion protein. Applicant argues that instead, the combination would produce IL-2 fused to two extracellular domains and two intracellular domains (i.e., IL2-IL2RB(extracellular-intracellular)-ReceptorA-R(extracellular)-ReceptorB-R(intracellular).
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
1.  Contrary to Applicant’s assertion, the instant claims do not require that the fusion protein has the intracellular domain of IL2RB. See instant claim 2, which recites the fusion protein of claim 1, wherein the IL2 comprises SEQ ID NO: 34 and/or the IL2RB comprises amino acids 27-551 of SEQ ID NO:35.
2.  Artymiuk teach IL2-linker-IL2RB. Greenberg teach IL2RB (extracellular)-EPO receptor (intracellular). Greenberg teach cytokine receptor-A (extracellular)-cytokine receptor-B (intracellular). The 103 stated to modify an IL2-linker-IL2RB fusion protein as taught by Artymiuk, by further fusing a cytoplasmic domain of another cytokine receptor at the C-terminus of IL-2RB as taught by Greenberg et al., wherein the cytokine receptor is IL21R comprising amino acid residues 254-538 of SEQ ID NO:36, as taught by Liang and Sivakumar (i.e. an IL2-linker-IL2RB-IL21R(intracellular). 

APPLICANT’S ARGUMENTS POINT TWO
	Applicant argues that the combination of Artymiuk and Greenberg does not produce the claimed fusion protein. Applicant argues that even if it did (which Applicant does not concede), there is no reasonable expectation of success that NK cells expressing the claimed fusion protein would grow and have cytotoxic activity against cancer cells because of the opposing biological signals mediated by IL2-IL2R and IL21-IL21R signaling. 
	Applicant argues that as shown in the submitted diagram, it was known in the art that IL2-IL2R signaling and IL21-IL21R signaling have opposing biological effects on STAT5 activation, which mediates cell growth. Applicant argues that  IL2 activates STAT5 and IL21 suppresses activation of STAT5. Applicant argues that as a result, cells expressing the claimed fusion protein receive signals promoting cell growth via STAT5 activation mediated by IL2-IL2R signaling as well as signals inhibiting cell growth via suppression of STAT5 activation mediated by IL21-IL21R signaling. Applicant also submits Exhibit A (Zeng et al. The molecular basis of IL21-mediated proliferation. Blood Volume 109/10:4135-4142; 15 May 2007). 
	Applicant argues that it was known in the art and described in the present specification that IL21 activates STAT1 and STAT3, which have opposing biological effects on tumorigenesis because STAT1 is a tumor suppressor and STAT3 is an oncogene. Applicant cites the instant specification (page 40, lines 5-6 and 29-31). Applicant argues that as a result, cells expressing the claimed fusion protein receive signals both promoting and suppressing tumorigenesis.
	Applicant maintains that in light of these opposing biological signals, a person of ordinary skill in the art would have had no reasonable expectation that NK cells expressing the claimed fusion protein would grow and have cytotoxic effects against cancer cells. Applicant argues that none of the cited references provide any experimental data or other teaching that would have created a reasonable expectation of success. 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  MPEP 2143.02  teaches: Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute"
	2.  In response to Applicant’s arguments that cells expressing the claimed fusion protein (IL2 and IL21) receive signals both promoting and suppressing tumorigenesis, Hashmi et al. teach the biological role of IL21. Hashmi et al.  teach  IL21 can regulate the proliferation, maturation and function of many hematopoietic cells including the B cell, T cell, NK cell and dendritic cell. Hashmi et al. teach IL-21 plays a major role in immunoglobulin production and terminal B-cell differentiation but in certain settings can cause B-cell apoptosis. Hashmi et al. teach the final outcome depends on a delicate balance maintained by the interaction of many co-stimulatory factors. Hashmi et al. teach IL-21 also acts on the T cell as a co-mitogen and causes T-cell proliferation. Hashmi et al. teach when overexpressed, IL-21 can induce autoimmunity and exhibits action as an anti-tumor agent. Hashmi et al. teach NK and NK T cells play a crucial role in providing innate immunity against viral infections and tumor growth. Hashmi et al. teach that IL21 is both produced by and acts on NK T cells. IL21 induces maturation and increases the cytotoxic potential of NK cell. IL-21 induces the genes of cytokines such as IFN-g, IL-10 and GM-CSF, which are involved in the activation of innate immunity as well as many other genes involved in adaptive immunity (page 809)(Hashmi et al. Interleukin-21: updated review of Phase I and II clinical trials in metastatic renal cell carcinoma, metastatic melanoma and relapsed/refractory indolent non-Hodgkin's lymphoma. Expert Opinion on Biological Therapy Volume 10/5:807-817 (published online 12 April 2010). 
	Indeed, Applicant’s submission of Zeng et al. (Exhibit A) teaches “depending on the stimulation context, IL21 can be proapoptotic for B cells or can promote their differentiation to memory and plasma cells. IL21 can potently increase T cell proliferation as a co-mitogen and cooperates with IL-7 or IL-15 to drive the proliferation of resting CD8 positive T cells. IL21 can increase NK-cell activity and exert actions of dendritic cells and monocytes/macrophages. IL-21 has been reported to have anti-tumor effects in a range of model systems”. 
Thus, the prior art teaches that IL21 is both produced by and acts on NK T cells. IL21 induces maturation of NK cells, increases the cytotoxic potential of NK cells and increases NK cell activity. 
	3.  Applicant’s arguments of opposing biological signals and that a person of ordinary skill in the art would have had no reasonable expectation are not found persuasive because Greenberg et al. (US 5,747,292) teach chimeras comprising diverse interleukins for example the extracellular domain of  IL3R, IL4R and IL7R and the intracellular domain of IL2RB.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Artymiuk et al., in view of Greenberg et al., Liang et al. and Sivakumar et al., as applied to claim 1 above, and further in view of Jiang et al. (Molecular Oncology Volume 8:297-310; 2014, available online 12 December 2013).
	The basis for this rejection is set forth at pages 9-10 of the previous Office Action (19 January 2022).
The teachings are described above. The combined references teach a fusion protein comprising IL2-linker-IL2RB-IL21receptor. The references do not teach using an isolated natural killer (NK) cell to express the fusion protein.
	Jiang et al. teach a chimeric fusion protein. Jiang et al. teach transfecting natural killer cells with a vector encoding the chimeric protein (abstract; page 298, left column, last paragraph-right column and page 299, right column)(applies to claim 11). Jiang et al. teach human natural killer (NK) cells play an essential role in innate immune defense against malignant cells, potentiating it to be a satisfying effector cells for adoptive immunotherapy. Jiang et al. teach that NK cells function as a first line defense in the control of malignancies. Jiang et al. teach that natural killer cell NK-92MI is an interleukin- 2 (IL2) independent derivative cell line of NK-92 made by transfection of human IL2 cDNA, with the same characteristics of activated NK cells as its parental NK-92 cells. Jiang et al. teach reprogramming of NK cells with a chimeric antigen receptor (CAR) proved an effective strategy to enhance their reactivity against antigen-expressing tumor cells (page 298 and page 305, Discussion).
It would have been obvious for one of ordinary skill in the art before the effective filing date to express a fusion protein construct comprising IL2-linker-IL2RB-IL21R as taught by Artymiuk, Greenberg, Liang and Sivakumar, in isolated natural killer (NK) cells, as taught by Jiang et al. One of ordinary skill in the art before the effective filing date, would have been motivated and expected success because natural killer cells, expressing particular proteins/receptors constructs, can be employed in anti-tumor activity/cancer immunotherapy.
	
APPLICANT’S ARGUMENTS 
	Applicant argues that Artymiuk, Greenberg, Liang, and Sivakumar have been discussed above. Applicant argues that Jiang is cited for disclosing expression of a chimeric antigen receptor (CAR) in natural killer cells. Applicant maintains that Jiang does not relate to the claimed fusion protein and does not provide any insight as to whether NK cells expressing the claimed fusion protein would grow and have cytotoxic effects against cancer cells. 
	Applicant’s arguments have been fully considered but are not found persuasive for the reasons discussed above. As was stated above, Sivakumar et al. teach that the receptor for IL-21 mediates anti-cancer activity. Jiang et al. teach human natural killer (NK) cells play an essential role in innate immune defense against malignant cells, potentiating it to be a satisfying effector cells for adoptive immunotherapy. Jiang et al. teach reprogramming of NK cells with a chimeric antigen receptor proved an effective strategy to enhance their reactivity against antigen-expressing tumor cells. Based on the instant teachings, it would be obvious to transfect NK cells with a chimeric construct comprising IL2-IL2RB-IL21R. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.



			Conclusion
		No claims are allowed. 

	
	
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        8/10/2022